UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
JOHNNY RAY CHANDLER, SR.,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )              Civil Action No. 06-0664 (PLF)
                                    )
UNITED STATES PAROLE                )
 COMMISSION, et al.,                )
                                    )
            Defendants.             )
___________________________________ )


                                 MEMORANDUM OPINION

              On May 4, 2011, the Court dismissed plaintiff Johnny Ray Chandler’s common

law tort claims, First Amendment claims, Fifth Amendment self-incrimination claims, Eighth

Amendment claims, and Fourteenth Amendment claims, leaving only his Fifth Amendment

procedural due process claim. See Chandler v. James, 783 F. Supp. 2d 33, 41-44 (D.D.C. 2011);

ORDER (May 4, 2011) [Dkt. 78]. With leave of the Court, see ORDER at 1 [Dkt. 78], Chandler

amended his complaint on October 7, 2011 to include an Administrative Procedure Act claim

(“statutory claim”) in addition to his Fifth Amendment procedural due process claim. See

Second Amended Complaint ¶¶ 77-80 [Dkt. 87]. On August 8, 2014, the Court denied

Chandler’s motion for summary judgment on his statutory claim but granted it on his Fifth

Amendment procedural due process claim, entering judgment for him on that claim, and ordered

defendant United States Parole Commission to provide Chandler with six procedural protections.

See Chandler v. United States Parole Comm’n, 60 F. Supp. 3d 205, 213-14, 224-25 (D.D.C.
2014); ORDER at 1-2 (August 8, 2014) [Dkt. 162]. That opinion left Chandler’s statutory claim

as the only remaining live claim in the case.

               With defendants’ written consent pursuant to Rule 15(a)(2) of the Federal Rules

of Civil Procedure, see NOTICE OF CONSENT TO THE FILING OF A THIRD AMENDED COMPLAINT at

1 [Dkt. 175], Chandler on February 1, 2016 amended his complaint to withdraw the statutory

claim. See THIRD AMENDED COMPLAINT [Dkt. 176]. The Third Amended Complaint therefore

includes only the Fifth Amendment procedural due process claim, id. ¶¶ 59-76, a claim on which

the Court already had granted judgment for Chandler. See Chandler v. United States Parole

Comm’n, 60 F. Supp. 3d at 224-25; ORDER at 1-2 [Dkt. 162].

               For these reasons and for the reasons stated in the Court’s Opinion and Order of

August 8, 2014, see Chandler v. United States Parole Comm’n, 60 F. Supp. 3d at 213-14, 224-

25; ORDER at 1-2 [Dkt. 162], the Court will issue an Order and Judgment this same day.

               SO ORDERED.




                                                       /s/
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge
DATE: March 9, 2016




                                                2